                       IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MISSOURI

DEBRA STEPHENSON                                      )
                                                      )
       Plaintiff,                                     )
                                                      )      CASE NO.          5:19-cv-06054-DGK
v.                                                    )
                                                      )
RAILCREW XPRESS                                       )
                                                      )
       Defendant.                                     )

                    STIPULATION OF DISMISSAL WITH PREJUDICE

       COME NOW the parties, by and through their undersigned counsel, and pursuant to Fed.

R. Civ. P. 41(a)(1)(A)(ii), do hereby stipulate and agree that this action be dismissed with

prejudice. All parties shall bear their own costs and attorney’s fees.



                                                      Respectfully submitted,

        /s/ by KAG                                           /s/ Kevin A. Graham
Jeannie M. DeVeney MO Bar No. 46885                   Kevin A. Graham MO Bar No. 41709
Whitney Fay MO Bar No. 68061                          Graham Law Group, P.C.
Littler Mendelson, P.C.                               11 East Kansas
1201 Walnut, Ste. 1450                                Liberty, Missouri 64068
Kansas City, Missouri 64106                           (816) 792-0500
(816) 627-4400                                        Fax (816) 781-6843
Fax (816) 627-4444                                    Kevin@grahamlg.com
Jdeveney@littler.com
Wfay@littler.com

Attorneys for Defendant                               Attorney for Plaintiff




                                                 1

         Case 5:19-cv-06054-DGK Document 32 Filed 05/20/20 Page 1 of 1
